Irma Claudio GarciaAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                Monday, February 23, 2015

                                    No. 04-14-00101-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                  Irma Claudio GARCIA,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR8677
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                      ORDER

Sitting:      Sandy Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court